DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 4/2/2021 which has been entered, wherein claims 1-13 and 21-26 are pending and claims 14-20 are canceled. 
Claim Rejections - 35 USC § 112

The rejection of claims 21-26 rejected under 35 U.S.C. 112(b) is withdrawn in light of applicant’s amendment of 4/2/2021.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4-8, 11-13, 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2010/0140779 A1) in view of Chen et. al (US 2019/0131273 A1) both of record.
Regarding claim 1, Lin teaches a panel type fan out wafer level package(please see annotated Fig. 10e below) with embedded film type capacitors(824, ¶0089) and resistors(822, ¶0089) comprising: 
only one die(832,¶0091) wherein a top side and lateral sides of said die(832,¶0091) are encapsulated in a molding compound(836,¶0091); 
at least one redistribution layer (RDL) (814,¶0089) connected to said die(832,¶0091) through posts(834,¶0091) contacting said top side of said die(832,¶0091); 
at least one embedded capacitor material (ECM) sheet(824, ¶0089) laminated onto said package over said redistribution layer(814,¶0089); 
at least one embedded resistor-conductor material (RCM) sheet(822, ¶0089) laminated onto said package over said redistribution layer(814,¶0089) wherein said posts(834,¶0091), said at least one redistribution layer(814,¶0089), capacitors in said at least one ECM(824, ¶0089), and resistors in said at least one RCM(822, ¶0089) are electrically interconnected in said panel type fan out wafer level package(please see examiner annotated Fig. 10e); and 
a topside solder protection mask(804,¶0089, wherein 804 acts as a patterned mask for solder bumps 864) on a top surface of said package and a bottomside solder protection 

Lin does not explicitly state a silicon die(832,¶0091) or copper posts(834,¶0091). Chen teaches silicon die(100, ¶0018) and copper posts(100d, ¶0018) are known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of silicon and copper for the die and posts respectively, because such material substitution is considered to be art recognized suitability for an intended purpose, i.e. for a silicon for a die and copper for posts.  MPEP 2144.07


    PNG
    media_image1.png
    334
    1363
    media_image1.png
    Greyscale

Regarding claim 4, Lin teaches the package according to claim 1, but does not explicitly state the at least one redistribution layer(814,¶0089) comprises copper. Chen teaches redistribution layer(108,¶0022) comprising copper(¶0022) are known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of copper for the redistribution layer, 

Regarding claim 5, Lin teaches the package according to claim 1 further comprising through-mold vias(830, ¶0090) interconnecting said at least one redistribution layer(814,¶0089) to solder balls(845, ¶0093) attached to metal pads(840, ¶0092) in openings through said bottomside solder protection mask(842,¶0092, wherein 842 acts as a patterned mask for solder bumps 845).

Regarding claim 6, Lin teaches the package according to claim 1, wherein said at least one ECM sheet(824, ¶0089) and said at least one RCM sheet(822, ¶0089).

It is noted that Lin, in view of Chen shows all aspects of the package according to the instant invention claim 1 and that the step of said at least one ECM sheet and said at least one RCM sheet are laminated onto said package in any order are considered to be process limitations that does not affect the structure of the final device.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.1 



Lee is silent in regards to wherein a plurality of redistribution layers(814,¶0089), a plurality of ECM sheets(824, ¶0089), and a plurality of RCM sheets(822, ¶0089). However, a plurality of redistribution layers(814,¶0089), a plurality of ECM sheets(824, ¶0089), and a plurality of RCM sheets(822, ¶0089) would be a duplication of parts. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of redistribution layers(814,¶0089), a plurality of ECM sheets(824, ¶0089), and a plurality of RCM sheets(822, ¶0089), because such duplication would have been considered a mere duplication of parts and has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI)(B).   

It is noted that Lin, in view of Chen shows all aspects of the package according to the instant invention claim 1 and that the step of a plurality of redistribution layers, a plurality of ECM sheets, and a plurality of RCM sheets are considered to be process limitations that does not affect the structure of the final device.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is 
	
Regarding claim 8, Lin teaches the panel type fan out wafer level package(please see annotated Fig. 10e) with embedded film type capacitors(824, ¶0089) and resistors(822, ¶0089) comprising: 
only one die(832,¶0091) at a bottom of said package wherein a top side and lateral sides of said die(832,¶0091) are encapsulated in a molding compound(836,¶0091); 
a bottomside solder protection mask(842,¶0092, wherein 842 acts as a patterned mask for solder bumps 845) on a bottom surface of said package wherein said bottomside solder protection mask(842,¶0092, wherein 842 acts as a patterned mask for solder bumps 845) directly contacts a bottom side of said die(832,¶0091);
at least one redistribution layer(814,¶0089) connected to said die(832,¶0091) through posts(834,¶0091) contacting said top side of said die(832,¶0091); 
through-mold vias(830, ¶0090) interconnecting said at least one redistribution layer(814,¶0089) to solder balls(845, ¶0093) attached to metal pads(840, ¶0092) in openings through said solder mask on a bottom surface of said package; at least one embedded capacitor material (ECM) sheet(824, ¶0089) laminated onto said package over said redistribution layer(814,¶0089); and 
at least one embedded resistor-conductor material (RCM) sheet(822, ¶0089) laminated onto said package over said redistribution layer(814,¶0089) wherein said posts(834,¶0091), said at least one redistribution layer(814,¶0089), capacitors in said 

Lin does not explicitly state a silicon die(832,¶0091), copper posts(834,¶0091) or copper through-mold vias(830, ¶0090). Chen teaches silicon die(100, ¶0018), copper posts(100d, ¶0018) and copper through-mold vias((TIV, ¶0016 )are known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of silicon and copper for the die and posts respectively, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Regarding claim 11, Lin teaches the package according to claim 8, but does not explicitly state the at least one redistribution layer(814,¶0089) comprises copper. Chen teaches redistribution layer(108,¶0022) comprising copper(¶0022) are known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of copper for the redistribution layer, because such material substitution is considered to be an art recognized suitability for an intended purpose, i.e.  redistribution layer.  MPEP 2144.07



It is noted that Lin, in view of Chen shows all aspects of the package according to the instant invention claim 1 and that the step of said at least one ECM sheet and said at least one RCM sheet are laminated onto said package in any order are considered to be process limitations that does not affect the structure of the final device.  As to the ground of rejection under §103(a), see MPEP §2113, which discusses the handling of “product-by-process” claims and recommends the alternative (§102/§103) grounds of rejection.

Regarding claim 13, Lin teaches the package according to claim 8, wherein said at least one ECM sheet(824, ¶0089) and said at least one RCM sheet(822, ¶0089).

Lee is silent in regards to wherein a plurality of redistribution layers(814,¶0089), a plurality of ECM sheets(824, ¶0089), and a plurality of RCM sheets(822, ¶0089). However, a plurality of redistribution layers(814,¶0089), a plurality of ECM sheets(824, ¶0089), and a plurality of RCM sheets(822, ¶0089) would be a duplication of parts. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of redistribution layers(814,¶0089), a plurality of ECM sheets(824, ¶0089), and a plurality of RCM sheets(822, ¶0089), because such duplication would have been considered a mere 

It is noted that Lin, in view of Chen shows all aspects of the package according to the instant invention claim 1 and that the step of a plurality of redistribution layers, a plurality of ECM sheets, and a plurality of RCM sheets are considered to be process limitations that does not affect the structure of the final device.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.1
		
Regarding claim 21, Lin teaches a panel type fan out wafer level package(please see annotated Fig. 10e below) with embedded film type capacitors(824, ¶0089) and resistors(822, ¶0089) comprising: 
only one die(832,¶0091) at a bottom of said package wherein a top side and lateral sides of said die(832,¶0091) are encapsulated in a molding compound(836,¶0091);
a bottomside solder protection mask(842,¶0092, wherein 842 acts as a patterned mask for solder bumps 845) on a bottom surface of said package wherein said bottomside solder protection mask(842,¶0092, wherein 842 acts as a patterned mask for solder bumps 845) directly contacts a bottom side of said die(832,¶0091); 

at least one redistribution layer(814,¶0089) connected to said die(832,¶0091) through said post(834,¶0091);
through-mold vias(830, ¶0090)  interconnecting said at least one redistribution layer(814,¶0089) to solder balls(845, ¶0093) attached to metal pads(840, ¶0092) in openings through a bottomside solder protection mask(842,¶0092, wherein 842 acts as a patterned mask for solder bumps 845); 
at least one embedded capacitor material (ECM) sheet(824, ¶0089) laminated onto said package over said redistribution layer(814,¶0089); and 
at least one embedded resistor-conductor material (RCM) sheet(822, ¶0089) laminated onto said package over said redistribution layer(814,¶0089) wherein said posts(834,¶0091), said at least one redistribution layer(814,¶0089), capacitors in said at least one ECM(824, ¶0089), and resistors in said at least one RCM are electrically interconnected in said panel type fan out wafer level package; and 
a topside solder protection mask(804,¶0089, wherein 804 acts as a patterned mask for solder bumps 864) on a top surface of said package.

Lin does not explicitly state a silicon die(832,¶0091), copper posts(834,¶0091) or copper through-mold vias(830, ¶0090). Chen teaches silicon die(100, ¶0018), copper posts(100d, ¶0018) and copper through-mold vias((TIV, ¶0016 )are known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing 

Regarding claim 24, Lin teaches the package according to claim 21, but does not explicitly state the at least one redistribution layer(814,¶0089) comprises copper. Chen teaches redistribution layer(108,¶0022) comprising copper(¶0022) are known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of copper for the redistribution layer, because such material substitution is considered to be an art recognized suitability for an intended purpose, i.e. for a redistribution layer.  MPEP 2144.07

Regarding claim 25, Lin teaches the package according to claim 21, wherein said at least one ECM sheet(824, ¶0089) and said at least one RCM sheet(822, ¶0089).

It is noted that Lin, in view of Chen shows all aspects of the package according to the instant invention claim 1 and that the step of said at least one ECM sheet and said at least one RCM sheet are laminated onto said package in any order are considered to be process limitations that does not affect the structure of the final device. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not 

Regarding claim 26, Lin teaches the package according to claim 21, wherein said at least one ECM sheet(824, ¶0089) and said at least one RCM sheet(822, ¶0089).

Lee is silent in regards to wherein a plurality of redistribution layers(814,¶0089), a plurality of ECM sheets(824, ¶0089), and a plurality of RCM sheets(822, ¶0089). However, a plurality of redistribution layers(814,¶0089), a plurality of ECM sheets(824, ¶0089), and a plurality of RCM sheets(822, ¶0089) would be a duplication of parts. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of redistribution layers(814,¶0089), a plurality of ECM sheets(824, ¶0089), and a plurality of RCM sheets(822, ¶0089), because such duplication would have been considered a mere duplication of parts and has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI)(B).   

It is noted that Lin, in view of Chen shows all aspects of the package according to the instant invention claim 1 and that the step of a plurality of redistribution layers, a plurality of ECM sheets, and a plurality of RCM sheets are considered to be process limitations that does not affect the structure of the final device. Even though product-

Claims 2, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2010/0140779 A1) in view of Chen et al. (US 2019/0131273 A1), as applied to claim 1, 8 and 21 above, further in view of O’Bryan et al. (US 2001/0038906 A1) all of record.
Regarding claim 2, Lin, in view of Chen, teaches the package according to claim 1, but is silent in regards to  said at least one ECM sheet comprises a ceramic-filled epoxy layer sandwiched between two copper foil layers.  O’Bryan teaches it is well known that at least one ECM sheet comprises a ceramic-filled epoxy layer sandwiched between two copper foil layers(¶0007).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Lin, so that at least one ECM sheet comprises a ceramic-filled epoxy layer sandwiched between two copper foil layers, as taught by O’Bryan, in order to replace  surface mounted discrete capacitors(¶0007).

Regarding claim 9, Lin, in view of Chen, teaches the package according to claim 8 but is silent in regards to said at least one ECM sheet comprises a dielectric layer sandwiched 

Regarding claim 22, Lin, in view of Chen, teaches the package according to claim 21 but is silent in regards to said at least one ECM sheet comprises a dielectric layer sandwiched between two copper foil layers. O’Bryan teaches it is well known that at least one ECM sheet comprises a dielectric layer sandwiched between two copper foil layers(¶0007).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of De Rochemont, so that at least one ECM sheet comprises a dielectric layer sandwiched between two copper foil layers, as taught by O’Bryan, in order to replace  surface mounted discrete capacitors(¶0007).
Claims 3, 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2010/0140779 A1) in view of Chen et al. (US 2019/0131273 A1), as applied to claim 1, 8 and 21, further in view of Abe et al. (US 2010/0193225 A1) all of record.
Regarding claim 3, Lin, in view of Chen, teaches the package according to claim 1, but is silent in regards to at least one RCM sheet comprises a nickel phosphorus layer 

Abe teaches a RCM sheet(Fig. 2) comprises a nickel phosphorus layer(13, ¶0048) on an overlying first copper foil layer(14, ¶0048) and to an underlying dielectric layer(12, ¶0047). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Lin, so that a nickel phosphorus layer is on an overlying first copper foil layer and to an underlying dielectric layer, as taught by Abe, in order to prevent snapping of the resistance pattern due to stress, and to increase in reliability of the resistance element(¶0076).

It is noted that Lin, in view of Chen and Abe shows all aspects of the package according to the instant invention claim 1 and that the step of said at least one RCM sheet comprises a nickel phosphorus layer laminated to an overlying first copper foil layer and to an underlying dielectric layer wherein said dielectric layer is laminated to an underlying second copper foil layer are considered to be process limitations that does not affect the structure of the final device.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.1

Regarding claim 10,  Lin, in view of Chen, teaches the package according to claim 8, but is silent in regards to at least one RCM sheet comprises a nickel phosphorus layer laminated to an overlying first copper foil layer and to an underlying dielectric layer wherein said dielectric layer is laminated to an underlying second copper foil layer.

Abe teaches a RCM sheet(Fig. 2) comprises a nickel phosphorus layer(13, ¶0048) on an overlying first copper foil layer(14, ¶0048) and to an underlying dielectric layer(12, ¶0047). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Lin, so that a nickel phosphorus layer is on an overlying first copper foil layer and to an underlying dielectric layer, as taught by Abe, in order to prevent snapping of the resistance pattern due to stress, and to increase in reliability of the resistance element(¶0076).

It is noted that Lin, in view of Chen and Abe shows all aspects of the package according to the instant invention claim 1 and that the step of said at least one RCM sheet comprises a nickel phosphorus layer laminated to an overlying first copper foil layer and to an underlying dielectric layer wherein said dielectric layer is laminated to an underlying second copper foil layer are considered to be process limitations that does not affect the structure of the final device. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of 

Regarding claim 23, Lin, in view of Chen, teaches the package according to claim 21, but is silent in regards to at least one RCM sheet comprises a nickel phosphorus layer laminated to an overlying first copper foil layer and to an underlying dielectric layer wherein said dielectric layer is laminated to an underlying second copper foil layer.

Abe teaches a RCM sheet(Fig. 2) comprises a nickel phosphorus layer(13, ¶0048) on an overlying first copper foil layer(14, ¶0048) and to an underlying dielectric layer(12, ¶0047). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Lin, so that a nickel phosphorus layer is on an overlying first copper foil layer and to an underlying dielectric layer, as taught by Abe, in order to prevent snapping of the resistance pattern due to stress, and to increase in reliability of the resistance element(¶0076).

It is noted that Lin, in view of Chen and Abe shows all aspects of the package according to the instant invention claim 1 and that the step of said at least one RCM sheet comprises a nickel phosphorus layer laminated to an overlying first copper foil layer and to an underlying dielectric layer wherein said dielectric layer is laminated to an underlying second copper foil layer are considered to be process limitations that does .

Response to Arguments
Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 8 and 21 , Applicant’s argue Lin et al teaches a fan out package having a die 832 encapsulated in molding material 836, a resistor structure 822, and a capacitor structure 824, there is no teaching in either of the references of embedded capacitor material (ECM) sheets or resistor conductor material (RCM) sheets.

The examiner respectfully submits that capacitor structure 824 of Lin comprises embedded in layer 812 capacitor material sheets 806, 808, 810 and 814 and resistor structure 822 of Lin comprises resistor conductor material  sheets 808 and 814. Thus Lin teaches “at least one embedded capacitor material (ECM) sheet(824, ¶0089) laminated onto said package over said redistribution layer(814,¶0089); at least one embedded resistor-conductor material (RCM) sheet(822, ¶0089) laminated onto said package over said redistribution layer(814,¶0089)”.

Applicant’s argue further Lin et al has multiple dies, as shown in Fig. 10e: 832, 844 (paragraph [0093]) and multiple dies 858 (paragraph [0095]). Applicants claim only one silicon die.

The examiner respectfully submits only a portion of Fig. 10e is interpreted as the package as annotated above and dies 844 and 858 are in an additional package that is attached to the claimed invention. Die 832 is the only die in the package.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892